Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of objections and rejections
1.	Claims 9-19 and newly added claims 20-23 are pending.  Claims 1-8 are cancelled.  Claims 14-19 are previously withdrawn as drawn to non-elected inventions.  The newly added claims 20-23 fall within the scope of the elected invention and are thus included in the present examination.  Accordingly, claims 9-13 and newly added claims 20-23 are examined on merits in the present Office action.  The restriction was made Final in the Office action mailed December 24, 2021.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
3.	Rejection of claims 9, 11, 12 and 13 under 35 U.S.C. 101 is withdrawn in light of claim amendments filed January 27, 2022 and upon further consideration.
4.	Rejection of claims 9-10, 12 and 13 under 35 U.S.C. 102(e) as being anticipated Feldmann et al. (US Patent Publication No. 20070039067; Published February 15, 2007, priority benefits from 60/614,271, filed September 30, 2004) is withdrawn in light of claim amendments filed in the papers of January 27, 2022, and upon further consideration.
Election/Restrictions
5.	Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
6.	Claims 9-13 remain, and newly added claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the reasons of record stated in the Office action mailed December 24, 2021. 
Applicant traverses the rejection in the papers filed January 27, 2022.
	Applicant primarily argues that the specification provides sufficient guidance to enable the claimed invention.  Applicant cites example 7 (SEQ ID NO: 154) to support this argument.  Applicant further argues that based on the disclosure, it would be routine experimentation to arrive at the Applicant’s claimed invention.  Applicant further argues that it is routine in the art to make amino acid changes in a protein without altering its function (response, pages 5-8).
Applicant’s arguments are carefully considered but are deemed unpersuasive.
Contrary to Applicant’s arguments, it is maintained that the claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	 It is noted that the instant specification teach the nucleotide sequence of SEQ ID NO: 281 encoding the protein SEQ ID NO: 282.  See sequence listing for SEQ ID NO: 281 and SEQ ID NO: 282.  
At page 4, paragraph [0012] of the specification states: 
“[0012] The present invention also relates to processes for increasing the growth potential of plants challenged with saline conditions due to salt tolerance derived from recombinant nucleic acid molecules and polypeptides. The phrase "increasing growth potential" refers to continued growth in saline conditions, better yield after exposure to saline conditions and/or increased vigor in saline conditions.”	

At page 6, paragraph [0026] of the specification states: 

[0025] Additional embodiments of the present invention include those polypeptide and nucleic acid molecule sequences disclosed in SEQ ID NOs: 81-97, 100-i 104, 107-121, 124-130, 133-144, 147-152, 155-170, 173-252 and 269-315.
	
It is maintained that stress( salt) tolerant transgenic plants expressing SEQ ID NO: 282 are also not taught.  It is further noted that transgenic plants expressing an exogenous nucleic acid encoding instant SEQ ID NO: 282 were never produced.  It is also noted that transgenic plants overexpressing SEQ ID NO: 282 and exhibiting increase in tolerance to salinity were not produced.  Any guidance in that direction is also missing from the teachings of the specification.

	Contrary to Applicant’s arguments, it is maintained that the description in the sequence listing for SEQ ID NO: 282 states “SEQ ID NO: 154 is a functional homolog of Ceres SEEDLINE ID no. 3964 at SEQ ID NO. 154”.  The specification at line 10 of page 56 states: “The protein encoded by Ceres Clone 3964 is a putative steroid sulfotransferase (351 AA)”.  
	Contrary to Applicant’s arguments, the specification does not provide guidance on plants expressing expression of SEQ ID NO: 282 and exhibiting increase in salt stress tolerance.  It may be noted SEQ ID NO: 154 is only 40% identical to instant SEQ ID NO: 282.
	Applicant is reminded that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Thus, it is maintained that in the absence of guidance, analyzing a nucleotide sequence encoding SEQ ID NO: 282 for a biological function would require undue experimentation.

Assuming arguendo, that SEQ ID NO: 282 is a functional sulphotransferase, however, the related art suggests that proteins carrying sulphotransferase domain(s) are implicated in diverse cellular roles.  See for example, Hirschmann et al. (Front Plant Sci., 5:1-13, 2014; see in particular, abstract, introduction; Table 1; discussion) who teach that plant (e.g. Arabidopsis) sulphotransferases are implicated in diverse roles by participating in diverse cellular pathways in plants due to differences in their substrate specificity and expression pattern in different plant tissues.  Also see Wang et al. (Nature Communications, DOI: 10:1038/ncomms5768, pages 1-8; see abstract, discussion) who teach a rice sulphotransferase confers resistance to rice stripe virus.
In the absence of guidance, it will be highly unpredictable to determine which sulphotransferase will produce salt tolerant phenotype and which will not upon expressing in a plant.
	The instant specification also fails to provide guidance on how to make nucleic acid sequences encoding a functional protein with 95% sequence identity to SEQ ID NO: 282.
Making all possible single amino acid substitutions in an 359 amino acid long protein like the one SEQ ID NO: 282 would require making and analyzing 19359 nucleic acid sequences; these proteins would have 99.7% identity to SEQ ID NO: 359.  Because nucleic acid sequences encoding proteins with 95% sequence identity to the 359 amino acid long SEQ ID NO: 282 would encode proteins with 17 amino acid substitutions relative to SEQ ID NO: 282, many more than 19359 nucleic acid sequences would need to be made and analyzed.   
The specification, page 12, paragraph [0046], says:
“[0046] Percentage of sequence identity: As used herein, the term “percent sequence identity” refers to the degree of identity between any given query sequence and a subject sequence. A subject sequence typically has a length that is from about 80 percent to 250 percent of the length of the query sequence, e.g., 82, 85, 87, 89, 90, 93, 95, 97, 99, 100, 105, 110, 115, or 120, 130, 140, 150, 160, 170, 180, 190, 200, 210, 220, 230, 240, or 250 percent of the length of the query sequence. A query nucleic acid or amino acid sequence is aligned to one or more subject nucleic acid or amino acid sequences using the computer program ClustalW”
The specification does not provide guidance in the specification with respect to making amino acid substitutions in SEQ ID NO: 282.  

The instant specification fails to provide guidance for which amino acids of SEQ ID NO: 282 can be altered and to which other amino acids, and which amino acids must not be changed, to maintain the functional activity of the encoded protein.  The specification also fails to provide guidance for which amino acids can be deleted and which regions of the protein can tolerate insertions and still produce a functional protein.
Making amino acid substitutions in SEQ ID NO: 282 protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claim encompasses more than a single amino acid changes in the encoded protein of SEQ ID NO: 282.
Also see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Thus, making and analyzing proteins with large amino acid changes that have a biological activity would require undue experimentation.

Thus, extensive teachings are required for making nucleic acids encoding a protein with unspecified amino acid substitutions relative to SEQ ID NO: 282, as encompassed by the claimed nucleic acids.  These teachings are not provided for by the specification.  The specification also fails to overcome the unpredictability of making large numbers of amino acid substitutions in SEQ ID NO: 282 protein as it provides no working examples of proteins with unspecified amino acid substitutions relative to SEQ ID NO: 282.
	It is thus maintained that given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having 85% sequence identity to SEQ ID NO: 282 that can be used in obtaining a plant with instantly claimed phenotypic characteristics.  See Genentech, Inc. v. Novo Nordisk, A/S, USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.  
The breadth of claim 8 (part c) also encompasses “antisense or sense suppression” by the claimed isolated nucleic acid comprising a nucleotide sequence of SEQ ID NO: 281 upon its expression in a plant.
Neither the state of art nor the instant specification provide guidance on how to use instantly claimed method that comprises “antisense expression or sense suppression” (encompassed by the breadth of the claim 8, see part (c)) by the claimed isolated polynucleotide in a plant.  The specification fails to teach that down-regulating expression of endogenous SEQ ID NO: 282 protein by a transgenic SEQ ID NO: 281 nucleic acid would result in any useful characteristics to a plant.  
In the absence of guidance, undue experimentation would have been required by a skilled artisan at the time the claimed invention was made to practice the instantly claimed product that comprises “antisense expression or sense suppression” of instant isolated polynucleotide in a plant as encompassed by the breadth of claims. 

It is thus maintained that given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
Accordingly, the rejection is maintained.
7.	Claims 9-13 remain, and newly added claims 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record stated in the Office action mailed December 24, 2021.
	Applicant traverses the rejection in the papers filed January 27, 2022.  
	Applicant primarily argues that the specification at Figure 7 shows the alignment of amino acid sequences that have common structural features and identifies conserved domains.  Applicant cites Example 11B (pages 39-42) of USPTO Written Description Training Material (March 25, 2008) to argue that present claims are analogous to the claims provided in said Example 11B.  Applicant cites Exhibits B, C and D to argue that one of ordinary skill in the art may understand functional impact of score analysis for amino acid changes in a protein.  In light of these arguments, Applicant argues that the claimed invention meets written description requirements for its full scope (response, pages 8-13).
	Applicant’s arguments are carefully considered but are deemed unpersuasive.
	Contrary to Applicant’s arguments Claim 9 is directed to 95% identity to SEQ ID NO: 282.  Breadth of claim 1 encompasses a large genus comprising structures (species) having 17 unspecified changes in the amino acid sequence of SEQ ID NO: 282, and having the function of increased salt tolerance upon expression in a plant.
However, it is noted that stress (salt) tolerant transgenic plants expressing SEQ ID NO: 282 are also not described.  It is further noted that transgenic plants expressing an exogenous nucleic acid encoding instant SEQ ID NO: 282 were never produced.  It is also noted that transgenic plants overexpressing SEQ ID NO: 282 and exhibiting the function of increase in tolerance to salinity were not produced.  
Assuming arguendo, that SEQ ID NO: 282 is a sulphotransferase, however the related art suggests that proteins carrying sulphotransferase domain are implicated in diverse cellular roles.  See for example, Hirschmann et al. (Front Plant Sci., 5:1-13, 2014; see in particular, abstract, introduction; Table 1; discussion) who teach that plant (e.g. Arabidopsis) sulphotransferases are implicated in diverse roles by participating in diverse cellular pathways in plants due to differences in their substrate specificity and expression pattern in different plant tissues.  Also see Wang et al. (Nature Communications, DOI: 10:1038/ncomms5768, pages 1-8; see abstract, discussion) who teach a rice sulphotransferase confers resistance to rice stripe virus.  It will be thus highly unpredictable to determine which sulphotransferase will produce the function of salt tolerant phenotype and which will not upon expressing in a plant.
	The specification at paragraphs [00177] – [00178] teach that BLAST analysis can be used to predict functional homologs.
	The description in the sequence listing for SEQ ID NO: 282 states “SEQ ID NO: 154 is a functional homolog of Ceres SEEDLINE ID no. 3964 at SEQ ID NO. 154”.  The specification at line 10 of page 56 states: “The protein encoded by Ceres Clone 3964 is a putative steroid sulfotransferase (351 AA)”.  
	The specification does not describe that expressing expression of SEQ ID NO: 282 in a plant results in a function of salt stress tolerance.  It may be noted SEQ ID NO: 154 is only 40% identical to instant SEQ ID NO: 282.
	Applicant is reminded that the state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Contrary to Applicant’s arguments regarding example 11B, it is important to note 95% identity to instant SEQ ID NO: 282 would encompass a genus comprising 17 random amino acid changes in the amino sequence of SEQ ID NO: 282.   Applicant’s attention is drawn to example 11B which states “However, the specification disclose data from deletion studies that identify two domains as critical to activity Y, i.e. a binding domain and a catalytic domain” (see lines 3-5 of page 40 of Example 11B).  That is not done or shown in the present case by the Applicant.
Applicant’s attention is drawn to example 11B which states, “The specification also proposes that most mutations, conservative or non-conservative, outside the two domains will not affect activity Y to any great extent.” (see lines 9-11 of page 40 of Example 11B). That is not shown in the present case by the Applicant.
 Additionally, it is not only the activity of SEQ ID NO: 282 that is important in the present case.  Rather, whether the function (salt tolerance) is associated with the activity by representative members of Applicant’s broadly claimed genus.  That is not shown in the present case by the Applicant.  Accordingly, it would be misleading to argue that present claims are analogous to the claims provided in Example 11B (pages 39-42) of USPTO Written Description Training Material (March 25, 2008).  
It is therefore, maintained that one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to 
It is therefore maintained that there is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of a base sequence of SEQ ID NO: 281 encoding SEQ ID NO: 282.
It is thus maintained that one of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 281 and 282 are insufficient to describe the claimed genus.
	The specification fails to establish structure function relationship between SEQ ID NO: 282 or SEQ ID NO: 281 and improved salt tolerance upon expression in a plant.
It is important to note that an Applicant shows possession of the claimed invention by describing distinguishing identifying characteristics (correlated to the function of increased salt tolerance in the present case) sufficient to show that the Applicant was in possession of the claimed invention (see MPEP 2163 § 2163[R-5]I).  This has not been done in the present case. 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Thus, under Lilly and its progeny, the Specification does not show possession of a sufficient number of sequences falling within their potentially large genus to establish possession of their claimed genus.  See Cf Enzo, 323 See Eli Lilly, 119 F.3d at 1568, ("definition by function ... does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is"); see also Kubin, 83 USPQ2d at 1416-17. 
Applicant fails to describe a representative number of species that fall within the scope of the claimed genus.  Applicant has shown structure and function relationship for only one species as discussed above.  Hence, Applicant fails to meet either prong of the two-prong test set forth by Eli Lilly.  
Also see in re Curtis (69 USPQ2d 1274 (Fed. Cir.2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification.  The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would “instantly recall” additional species of the genus already “stored” in the minds, but if other members of the genus would not “naturally occur” to a person of ordinary skill upon reading the disclosure, then unpredictability in performance of species other than specifically enumerated defeats claims to the genus.
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published in Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Conclusions
8.	Claims 9-13 remain, and newly added claims 20-23 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 

/VINOD KUMAR/Primary Examiner, Art Unit 1663